Case 1:18-cv-03260-PKC-JO Document 41 Filed 05/09/19 Page 1 of 2 PageID #: 293



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                       :
MICHAEL GRECCO PRODUCTIONS, INC.,                      :
                                                       :
                       Plaintiff,                      :
                                                       :
               -against-                               : Civil Action No. 18-cv-03260-PKC-JO
                                                       :
ALAMY INC.,                                            :
                                                       :
                           Defendant.                  :
                                                       :


                                    JOINT STATUS REPORT


       Pursuant to this Court’s order during the initial conference on April 25, 2019, Plaintiff

Michael Grecco Productions, Inc. (“Plaintiff”) and Defendant Alamy, Inc. (“Defendant”)

(collectively, the “Parties”), by and through their undersigned counsel, submit this Joint Status

Report to advise the Court that the Parties jointly request the scheduling of a settlement

conference with the Court.

       Plaintiff reports that its principal, a California resident, already is scheduled to be in New

York between June 18 and June 26, 2019. Defendant expects that a corporate representative will

be able to attend any settlement conference scheduled during this time period; however, Plaintiff

first proposed these dates to Defendant late this morning and it has not had sufficient time to

confirm. In the event Defendant is not available on any dates between June 18 and June 26,

2019, it will notify the Court by 5:00 p.m. tomorrow, May 10, 2019. Accordingly, if there is

availability in the Court’s calendar, the Parties respectfully request that a settlement conference

be scheduled during that nine-day period. If the Court’s calendar does not permit the scheduling

of a settlement conference during that period, Plaintiff further reports that its principal is
Case 1:18-cv-03260-PKC-JO Document 41 Filed 05/09/19 Page 2 of 2 PageID #: 294



scheduled to be out of the country and unavailable between June 27 and July 9, 2019. The

Parties respectfully request that a settlement conference be scheduled on the earliest date

convenient for the Court, other than during that thirteen-day period.


Dated: New York, New York
       May 9, 2019

DUANE MORRIS LLP                                     COWAN, DEBAETS, ABRAHMS &
                                                     SHEPPARD LLP

/s/ Steven M. Cowley                                 /s/ Nancy E. Wolff
Steven M. Cowley (Pro Hac Vice)                      Nancy E. Wolff
100 High Street, Suite 2400                          nwolff@cdas.com
Boston, MA 02110-1724                                Marissa B. Lewis
Telephone: 857-488-4261                              mlewis@cdas.com
Facsimile: 857-401-3090                              41 Madison Avenue, 38th Floor
Email: SMCowley@duanemorris.com                      New York, New York 10010
                                                     Telephone: 212-974-7474
Jovalin Dedaj                                        Facsimile: 212-974-8474
1540 Broadway
New York, NY 10036-4086                              Attorneys for Defendant
Telephone: 212-471-4760                              Alamy, Inc.
Facsimile: 212-208-4642
Email: JDedaj@duanemorris.com

Attorneys for Plaintiff
Michael Grecco Photography, Inc.




                                                 2
DM2\9923857.3
